                   UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF NEW HAMPSHIRE


Jamie Wallaga

    v.                                    Civil No. 18-cv-687-JL
                                          Opinion No. 2019 DNH 076
Nancy A. Berryhill, Acting
Commissioner, Social
Security Administration


                              O R D E R

    Jamie Wallaga moves to reverse the decision of the Acting

Commissioner of the Social Security Administration (“SSA”) to

deny her application for Social Security disability insurance

benefits, or DIB, under Title II of the Social Security Act, 42

U.S.C. § 423.   The Acting Commissioner, in turn, moves for an

order affirming her decision.    For the reasons that follow, the

decision of the Acting Commissioner, as announced by the

Administrative Law Judge (“ALJ”), is affirmed.

                          I. Scope of Review

    The scope of judicial review of the Acting Commissioner’s

decision is as follows:

    The [district] court shall have power to enter, upon
    the pleadings and transcript of the record, a judgment
    affirming, modifying, or reversing the decision of the
    Commissioner of Social Security, with or without
    remanding the cause for a rehearing. The findings of
    the Commissioner of Social Security as to any fact, if
    supported by substantial evidence, shall be conclusive
    . . . .
42 U.S.C. § 405(g).   However, the court “must uphold a denial of

social security disability benefits unless ‘the [Acting

Commissioner] has committed a legal or factual error in

evaluating a particular claim.’”       Manso-Pizarro v. Sec’y of HHS,

76 F.3d 15, 16 (1st Cir. 1996) (per curiam) (quoting Sullivan v.

Hudson, 490 U.S. 877, 885 (1989)).

    As for the standard of review that applies when an

applicant claims that an SSA adjudicator made a factual error,

    [s]ubstantial-evidence review is more deferential than
    it might sound to the lay ear: though certainly “more
    than a scintilla” of evidence is required to meet the
    benchmark, a preponderance of evidence is not. Bath
    Iron Works Corp. v. U.S. Dep’t of Labor, 336 F.3d 51,
    56 (1st Cir. 2003) (internal quotation marks omitted).
    Rather, “[a court] must uphold the [Acting
    Commissioner’s] findings . . . if a reasonable mind,
    reviewing the evidence in the record as a whole, could
    accept it as adequate to support [her] conclusion.”
    Rodriguez v. Sec’y of Health & Human Servs., 647 F.2d
    218, 222 (1st Cir. 1981) (per curiam).

Purdy v. Berryhill, 887 F.3d 7, 13 (1st Cir. 2018).

    In addition, “‘the drawing of permissible inference from

evidentiary facts [is] the prime responsibility of the [Acting

Commissioner],’ and ‘the resolution of conflicts in the evidence

and the determination of the ultimate question of disability is

for her, not for the doctors or for the courts.’”      Id. (quoting

Rodriguez, 647 F.2d at 222).   Thus, the court “must uphold the

[Acting Commissioner’s] conclusion, even if the record arguably

could justify a different conclusion, so long as it is supported


                                   2
by substantial evidence.”    Tsarelka v. Sec’y of HHS, 842 F.2d

529, 535 (1st Cir. 1988) (per curiam).

                            II. Background

    Wallaga was born in 1956.     She retired from her position as

a customer service representative in November of 2002, but on

several occasions between 2012 and 2014 she tried to get work,

and she had at least three job interviews.    Wallaga was last

insured for DIB on December 31, 2011, which is her so-called

“date last insured” or “DLI.”

    In December of 2009, Wallaga saw Anne Marcoux, a nurse

practitioner (“NP”), for a follow-up appointment and to have her

blood sugar monitored.   In her progress note, NP Marcoux

indicated that Wallaga had a history of mood disorder, and she

listed eight diagnoses, including mood disorder, not otherwise

specified.   However, she proposed no treatment for Wallaga’s

mood disorder.   Between December of 2009 and November 16, 2011,

NP Marcoux wrote six more progress notes after seeing Wallaga.

In four of the six, she listed mood disorder as a diagnosis, but

in only one note did NP Marcoux propose a treatment for that

condition.

    Specifically, during an appointment in July of 2011,

Wallaga reported a situation with her son that NP Marcoux

described this way:



                                  3
          She has a lot of stress from her son who has
    taken all of her credit cards and maxed them out with
    purchases on e-bay, some are even thousands over the
    limit. She now has over $50,000 debt because of this
    and no credit cards left. She is going to see a
    financial advisor about this. She has tried to get
    him to a psychiatrist but none have returned her
    calls. He stays in his room, sleeping all day and on
    computer at night. Her husband is no help as he works
    second shift and goes to Maine every week end without
    them.

Administrative Transcript (hereinafter “Tr.”) 417.    In the

section of her progress note devoted to treatment, NP Marcoux

made the following suggestion with respect to Wallaga’s mood

disorder:

    [A]dvised [Wallaga] to get counselling for [her] son
    and herself. Advised [her] to get rid of credit cards
    probably too late as they are all maxed out by son.
    Continue to call psych until one returns her call.

Tr. 420.    Wallaga appears not to have acted on the advice to get

counselling at any point prior to her DLI.    Progress notes from

August and September of 2011 do not list diagnoses of any mental

impairments, and the November 2011 note lists mood disorder as a

diagnosis, but proposes no treatment for it.

    After Wallaga’s husband served her with divorce papers in

March of 2012, she consulted a lawyer who, among other things,

“told [her] to get a therapist and a psychiatrist.”   Tr. 76.

    In March of 2012, Wallaga presented to Dr. Alain-Marc

Werner complaining that she “[n]eed[ed] medication for anxiety

[because], her father just passed away and her husband [was]


                                  4
divorcing her.”   Tr. 399.   In the history section of his

progress note, Dr. Werner reported:

           [L]ast week got divorce papers from husband, next
      day father died, was then evicted. [H]ere w[ith]
      youngest sister [J]ill, living with her, massive
      stress anxiety constant crying pacing talking to self
      . . . never left alone. [N]o serious suicidal
      thoughts. [H]ad to meet a divorce lawyer, has hearing
      next week. [N]o past [history of] mental illness, few
      glasses wine / day no [change].

Id.   Dr. Werner diagnosed Wallaga with anxiety and prescribed

lorazepam.1

      In April of 2012, Wallaga began treating with Dr. Debra

Little, a psychiatrist.   In her clinical evaluation, Dr. Little

described Wallaga’s presenting problem:    “[H]usband abruptly

announced intent to divorce while [Wallaga’s] father was dying

in hospice.   Patient endorses anxiety and depression.”   Tr. 749.

Under the heading “Previous Psych/CD Treatment H[istory],” Dr.

Little indicated that Wallaga had had no such treatment.     See

id.   In her mental-status assessment, Dr. Little found that:

(1) Wallaga’s general appearance/facial expression and speech

were within normal limits; (2) her attention span, insight, and

judgment were good; (3) she had no hallucinations or delusions;

(4) her mood was anxious and depressed; and (5) her affect was


      1Lorazepam is “a benzodiazepine with anxiolytic and
sedative effects administered orally in the treatment of anxiety
disorders and [for] short-term relief of anxiety symptoms . . .
.” Dorland’s Illustrated Medical Dictionary 1074 (32nd ed.
2012).
                                  5
restricted.   Dr. Little concluded by: (1) making a diagnosis of

adjustment disorder with depressed mood; (2) recommending

individual therapy and psychopharmacology; and (3) prescribing

Remeron and Ativan.2

     Also in April of 2012, Wallaga began seeing Shawn Teal, a

mental health counsellor, for weekly cognitive behavioral

therapy sessions.     Mr. Teal noted that Wallaga had a depressed

mood, and that her chief complaint was anxiety.

     In July of 2013, Wallaga was taken to a hospital emergency

room by her sister and sister-in-law who were concerned by

suicidal comments she had made after a night of heavy drinking.

She was discharged later that day with diagnoses of depression

and alcohol abuse and instructions to contact her psychiatrist

and her counsellor.

     Wallaga applied for DIB in September of 2014 claiming that

she had been disabled since December 31, 2011, which was also

her DLI.   According to Wallaga, her disability resulted from

back pain, neck pain, depression, anxiety, and vertigo.

     As a part its evaluation of Wallaga’s application, the SSA

had Dr. Nicholas Kalfas, a psychologist and state-agency

consultant, review her medical records.    After doing so, Dr.


     2 Remeron is a “trademark for a preparation of mirtazapine.”
Dorland’s, supra note 1, at 1623. Mirtazapine is “an
antidepressant compound.” Id. at 1169. Ativan is a “trademark
for preparations of lorazepam.” Id. at 173.
                                   6
Kalfas had this to say:   “Although there is medical evidence to

suggest that claimant has anxiety and/or depression, there is no

[diagnosis of a medically determinable impairment] from [an

acceptable medical source] and insufficient evidence to fully

assess functioning from AOD [the date on which Wallaga alleges

she became disabled] to DLI,” Tr. 97.    The SSA denied Wallaga’s

application and explained its decision this way:

    In order to be entitled [to] benefits your condition
    must be found to be severe prior to 12/31/2011. The
    evidence [on] file is not sufficient to fully evaluate
    your claim and the evidence needed cannot be obtained.
    We have determined your condition was not disabling on
    any date through 12/31/2011, when you were last
    insured for disability benefits. In deciding this, we
    considered the medical records, your statements, and
    how your condition affected your ability to work.

Tr. 98.

    After the SSA turned down Wallaga’s application, she

requested a hearing before the ALJ.     Before her hearing, Wallaga

obtained a Mental Impairment Questionnaire from Dr. Little, who

completed it in June of 2016, and a similar questionnaire from

Mr. Teal, who completed it in July of 2016.

    In her questionnaire, Dr. Little listed diagnoses of

alcohol abuse and recurrent severe major depressive disorder.

In addition, she opined that Wallaga’s depressive disorder was

severe enough to qualify as a “listed impairment,” i.e., a

condition on the SSA’s list of impairments that are per se

disabling.   When asked to “[d]escribe the clinical findings

                                 7
including results of mental status examination that

demonstrate[d] the severity of [Wallaga’s] mental impairment and

symptoms,” Tr. 1094 (emphasis in the original), Dr. Little

wrote:   “clinical anxiety resistant to [treatment],” Tr. 1094.

Finally, in response to a question asking whether “the

impairments [she] assessed . . . existed since 12/31/2011,” Tr.

1099, Dr. Little checked the box for “yes,” id.   In September of

2016, Dr. Little penned the following addendum to her

questionnaire:

     I am in agreement w/previous summary. However patient
     has manifested worsened anxiety & guilt due to the
     physical assault from her son.

Tr. 1153.3   Mr. Teal filled out the same questionnaire that Dr.

Little filled out, but because his responses do not figure into

the analysis that follows, for reasons that are explained below,

there is no need to describe them here.

     After Wallaga’s hearing, which was held in October of 2016,

the ALJ submitted two requests for evidence to Dr. Dawn

Gullette-Crosson, a psychologist who, at the time, was a state-

agency consultant.   Specifically, he sent Dr. Gullette-Crosson:

(1) a Medical Source Statement of Ability to do Work-Related

Activities (Mental), which asked about Wallaga’s then-current




     3 The physical assault to which Dr. Little referred took
place in June of 2016. See Tr. 832, 1143.


                                 8
level of functioning; and (2) a set of medical interrogatories.

Dr. Gullette-Crosson did not examine Wallaga, but rather,

reviewed her medical records, including records pre-dating her

DLI, see Tr. 15, and the questionnaires that Dr. Little and Mr.

Teal had filled out.

     In her interrogatories, Dr. Gullette-Crosson began by

checking a box indicating an affirmative response to a question

asking whether there was “sufficient objective medical and other

evidence to allow [her] to form opinions about the nature and

severity of [Wallaga’s] impairment(s) during the relevant time

period (both before and after [Wallaga’s] alleged onset date of

December 31, 2011),” Tr. 1191.   In her narrative response to

that same question, Dr. Gullette-Crosson acknowledged:    (1)

medical evidence generated by Wallaga’s July 2013 emergency room

visit; (2) Dr. Little’s June 2016 diagnosis; and (3) Mr. Teal’s

July 2016 diagnosis.   Then, in response to a question asking

about Wallaga’s limitations in four areas of functioning,

through December 31, 2011, Dr. Gullette-Crosson opined that

Wallaga’s limitations were, at most, moderate.4   She elaborated:

“No evidence of mental health impairment prior to 2013.   2013 on


     4 The question Dr. Gullette-Crosson answered gave her five
choices for quantifying claimant’s limitations, none, mild,
moderate, marked, and extreme, and explained that “[t]he last
point on each scale [i.e., “extreme”] represents a degree of
limitation that is incompatible with the ability to do any
gainful activity.” Tr. 1193.
                                 9
Claimant reportedly had [and] was diagnosed with anxiety and

depression.”     Tr. 1193 (citations to the record omitted).   Next,

Dr. Gullette-Crosson opined that before December 31, 2011,

Wallaga did not have any mental impairment that met or medically

equaled the severity of any listed impairment.     When asked what

Wallaga was still able to do in a work setting before her DLI,

Dr. Gullette-Crosson replied:

    No evidence of mental health impairment prior to 2013.
    Claimant listed no work history. She may be
    successful in jobs with limited interaction with the
    public.

Tr. 1196.

    After the ALJ received the evidence he solicited from Dr.

Gullette-Crosson, he informed Wallaga that she could submit

written questions to Dr. Gullette-Crosson, and further

explained:

    You may also request a supplemental hearing at which
    you would have the opportunity to appear, testify,
    produce witnesses, and submit additional evidence and
    written or oral statements concerning the facts and
    law. If you request a supplemental hearing, I will
    grant the request unless I receive additional records
    that support a fully favorable decision. In addition,
    you may request an opportunity to question witnesses,
    including the author(s) of the new evidence. I will
    grant a request to question a witness if I determine
    that questioning the witness is needed to inquire
    fully into the issues.

Tr. 328.     Wallaga requested a supplemental hearing and a chance

to question Dr. Gullette-Crosson, but she never received a

supplemental hearing.

                                  10
       Nearly a year after the hearing Wallaga did receive, Dr.

Little wrote a letter in which she indicated that she had been

treating Wallaga for approximately four years and that Wallaga

had been “referred to [her] to manage symptoms of anxiety and

depression due to divorce proceedings.”    Tr. 1307.   She went on

to describe a series of events in Wallaga’s life that took place

while Wallaga was treating with her.

       In December of 2017, the ALJ issued his decision.   As for

the supplemental hearing that Wallaga had requested, the ALJ

explained:

       After [Dr. Gullette-Crosson’s] response was proffered
       to the claimant and counsel, counsel requested a
       supplemental hearing in order to question Dr. Crosson.
       Dr. Crosson, however, no longer contracts with the
       Agency to provide medical consultant services, and is
       therefore not available to testify in a supplemental
       hearing. Because she is not available, I did not hold
       a supplemental hearing. I am, however, considering
       her response to the interrogatories.

Tr. 15.

       Substantively, the ALJ found that prior to her DLI, Wallaga

had:   (1) one medically determinable physical impairment; (2) no

medically determinable mental impairments; and (3) no severe

physical or mental impairments.    This is the ALJ’s explanation

for his finding that Wallaga did not have a medically

determinable mental impairment prior to her DLI:

       While the claimant received some routine care in the
       period prior to the date last insured, the record
       fails to contain any valid diagnosis by an acceptable

                                  11
    medical source supporting a mental impairment prior to
    December 31, 2011. Of note, the claimant was formally
    diagnosed with a mental impairment after the date last
    insured, when she began seeing mental health providers
    in spring 2012. The claimant’s reported symptoms
    worsened in March 2012, when her father died and her
    husband unexpectedly filed for divorce, took out a
    restraining order on her, and had her evicted from her
    home without money or resources. . . . The only
    issues in the period prior to the date last insured
    related to financial concerns and issues with her son,
    which were more longitudinal problems that had been
    occurring for a number of years. Given the acute
    stressors that caused the claimant’s deterioration in
    March 2012, and the longitudinal course of symptoms
    previously, the claimant’s somewhat decreased
    functioning in 2012 does not reasonably relate back
    prior to the date last insured.

Tr. 19.   Based upon his finding that claimant had no severe

medically determinable impairments prior to her DLI, the ALJ

determined that Wallaga “was not under a disability, as defined

in the Social Security Act, at any time from December 31, 2011,

the alleged onset date, through December 31, 2011, the date last

insured.”   Tr. 24.

                          III. Discussion

    A. The Legal Framework

    To be eligible for DIB, a person must:   (1) be insured for

that benefit; (2) not have reached retirement age; (3) have

filed an application; and (4) be under a disability.   42 U.S.C.

§ 423(a)(1)(A)-(D).   The only question in this case is whether

the ALJ correctly determined that Wallaga was not under a

disability from December 31, 2011, through December 31, 2011.


                                12
    To decide whether a claimant is disabled for the purpose of

determining eligibility for DIB, an ALJ is required to employ a

five-step sequential evaluation process.   See 20 C.F.R. §

404.1520.

    The steps are: 1) if the [claimant] is engaged in
    substantial gainful work activity, the application is
    denied; 2) if the [claimant] does not have, or has not
    had within the relevant time period, a severe
    impairment or combination of impairments, the
    application is denied; 3) if the impairment meets the
    conditions for one of the “listed” impairments in the
    Social Security regulations, then the application is
    granted; 4) if the [claimant’s] “residual functional
    capacity” is such that he or she can still perform
    past relevant work, then the application is denied; 5)
    if the [claimant], given his or her residual
    functional capacity, education, work experience, and
    age, is unable to do any other work, the application
    is granted.

Purdy, 887 F.3d at 10 (quoting Seavey v. Barnhart, 276 F.3d 1, 5

(1st Cir. 2001); citing 20 C.F.R. § 416.920, which outlines the

same five-step process as the one prescribed in 20 C.F.R. §

404.1520).

    At the first four steps in the sequential evaluation

process, the claimant bears both the burden of production and

the burden of proof.   See Purdy, 887 F.3d at 9 (citing Freeman

v. Barnhart, 274 F.3d 606, 608 (1st Cir. 2001)); see also Bowen

v. Yuckert, 482 U.S. 137, 146 (1987).   She must prove she is

disabled by a preponderance of the evidence.   See Mandziej v.




                                13
Chater, 944 F. Supp. 121, 129 (D.N.H. 1996) (citing Paone v.

Schweiker, 530 F. Supp. 808, 810-11 (D. Mass. 1982)).5   Finally,

     [i]n assessing a disability claim, the [Acting
     Commissioner] considers objective and subjective
     factors, including: (1) objective medical facts; (2)
     [claimant]’s subjective claims of pain and disability
     as supported by the testimony of the [claimant] or
     other witness; and (3) the [claimant]’s educational
     background, age, and work experience.
Mandziej, 944 F. Supp. at 129 (citing Avery v. Sec’y of HHS, 797

F.2d 19, 23 (1st Cir. 1986); Goodermote v. Sec’y of HHS, 690

F.2d 5, 6 (1st Cir. 1982)).

     B.   Wallaga’s Claims

     Wallaga claims that the ALJ erred by:   (1) failing to give

her a supplemental hearing before relying on the evidence he

solicited from Dr. Gullette-Crosson; and (2) giving great weight

to the opinions of Drs. Kalfas and Gullette-Crosson while giving

little weight to the opinions of Dr. Little and Mr. Teal when

determining that she did not have a severe medically

determinable mental impairment prior to her DLI.   Neither claim

entitles Wallaga to a remand.




     5 At step 5, the burden of proof shifts to the Acting
Commissioner, see Seavey, 276 F.3d at 5 (citing Arocho v. Sec’y
of HHS, 670 F.2d 374, 375 (1st Cir. 1982)), but the Acting
Commissioner’s step-5 determination is not at issue here, so
there is no need to describe the mechanics of step 5.
                                14
         1.      Supplemental Hearing

    Wallaga frames her supplemental-hearing claim in the

following way:

         The material discrepancy between Dr. Crosson’s
    opinion regarding the dates when Ms. Wallaga was first
    diagnosed with mental impairments and the evidence of
    record regarding that issue could have been more fully
    explored during the supplemental hearing requested by
    Ms. Wallaga, whether or not Dr. Crosson was available
    to testify, potentially resulting in Dr. Crosson’s
    opinion being given less weight in the ALJ’s decision
    or in the ALJ obtaining opinion evidence from another
    reviewing consultant who would have been available to
    testify at a supplemental hearing if needed.

Cl.’s Mem. of Law (doc. no. 8-1) 5-6.

    The SSA’s Hearings, Appeals & Litigation Law Manual

(HALLEX) provides that when, as here, an “ALJ offer[s] the

opportunity for a supplemental hearing with proffered evidence

and the claimant requests a supplemental hearing, the ALJ must

grant the request unless the ALJ has already decided to issue a

fully favorable decision.”     HALLEX I-2-7-30(C)(1), 1993 WL

643048 (updated 4/1/16).    However, as the Acting Commissioner

correctly points out, the Court of Appeals for this circuit has

stated that the HALLEX is not binding on the SSA.     See

Justiniano v. Berryhill, 876 F.3d 14, 29 (1st Cir. 2017) (citing

Schweiker v. Hansen, 450 U.S. 785, 789 (1981) (“[T]he Claims

Manual is not a regulation.     It has no legal force, and it does




                                  15
not bind the SSA.”)).6    Therefore, an ALJ’s violation of the

HALLEX, standing alone, is not a reversible error in the First

Circuit.

     According to the Acting Commissioner, Justiniano sounds the

death knell for Wallaga’s first claim.     The Acting Commissioner

is probably correct, but there is one legal wrinkle that

counsels in favor of further consideration of Wallaga’s first

claim.     While claimant does not raise this issue, there is

authority for the proposition that a violation of HALLEX I-2-7-

30(C) can also run afoul of a claimant’s constitutional right to

due process.    See, e.g., Montgomery v. Berryhill, No. 4:17 CV

1207 CDP, 2018 WL 3971949, at *3 (E.D. Mo. Aug. 20, 2018)

(ruling that HALLEX violation provided no basis for remand, but

due-process violation, based upon same conduct, did require

remand); see also Hiers v. Berryhill, No. 6:17-cv-189-Orl-DNF,

2018 WL 4520354, at *3-4 (M.D. Fla. Sept. 21, 2018) (applying

due-process analysis to claim that ALJ violated HALLEX by

failing to deliver interrogatories to medical expert or to allow

cross-examination at supplemental hearing).     That said, “[w]hile

disability claimants have a procedural due process right to a




     6 The court notes that the HALLEX “consists of two volumes,”
HALLEX I-1-0-2(A), 2005 WL 1863822, at *1 (updated 6/21/05),
while the “Claims Manual” to which the Supreme Court referred in
Hansen was “a 13-volume handbook,” 450 U.S. at 789. Thus, it is
not clear that the manual in Hansen was the HALLEX.
                                  16
full and fair hearing, their right to cross-examine witnesses or

those who submit reports is not absolute given the non-

adversarial nature of the social security process.”   Montgomery,

2018 WL 3971949, at *4 (citing Passmore v. Astrue, 533 F.3d 658,

663-64 (8th Cir. 2008)); see also Hiers, 2018 WL 4520354, at *4

(“[C]ross-examination [is] not required in every case. ‘Due

process is flexible and calls for such procedural protections as

the particular situation demands.’”) (quoting Mathews v.

Eldridge, 424 U.S. 319, 334 (1976)).

    For either a HALLEX violation (in jurisdictions that

recognize the HALLEX as imposing legally enforceable obligations

on the SSA) or a due-process violation to be a reversible error,

a claimant must show prejudice.    See Dunham v. Colvin, No. 1:16-

cv-00033-DBH, 2016 WL 7048691, at *6 (D. Me. Dec. 5, 2016)

(“assuming that the plaintiff had shown a violation of the

HALLEX or of due process, he fails to make the showing of

prejudice necessary to warrant reversal and remand”) (citing

Dawes v. Astrue, No. 1:11-cv-272-DBH, 2012 WL 1098449, at *3-4

(D. Me. Mar. 20, 2012) (HALLEX); Newcomb v. Colvin, No. 2:15-cv-

463-DBH, 2016 WL 3962843, at *3 (D. Me. July 22, 2016) (due

process)); see also Smith v. Comm’r of Soc. Sec., Civ. Action

No. 15-11172, 2016 WL 4253965, at *7 (E.D. Mich. July 15, 2016)

(“it is not necessary to consider the interplay between HALLEX

and the due process clause in this case, because regardless of

                                  17
whether the error flowed from the SSA regulations or the

constitution, it was harmless”).       Here, claimant has not shown

that she was prejudiced by the ALJ’s failure to give her a

supplemental hearing at which she could cross examine Dr.

Gullette-Crosson.

    To show prejudice, claimant must show that a cross

examination of Dr. Gullette-Crosson would have made a difference

to the ALJ’s decision.   See Dunham, 2016 WL 7048691, at *6

(citing Bowman v. Colvin, No. 1:12-CV-246-GZS, 2013 WL 1907454,

at *5 (D. Me. Mar. 31, 2013) (explaining that a claimant “must

show that, had the ALJ done his duty, she could and would have

adduced evidence that might have altered the result”)); see also

Saulsberry v. Comm’r of Soc. Sec., No. 3:16-CV-156-RP, 2017 WL

710963, at *3 (N.D. Miss. Feb. 22, 2017) (“Prejudice is

established by showing that additional evidence could have been

produced that ‘might have led to a different decision.’”)

(quoting Wirick v. Colvin, No. 3:14CV370 CWR-LRA, 2015 WL

4726490, at *2 (S.D. Miss. July 28, 2015); Newton v. Apfel, 209

F.3d 448, 459 (5th Cir. 2000)).    However, “[i]f there is ‘no

realistic possibility that, absent the error’ the outcome would

have been different, an error is considered harmless.”

Saulsberry, 2017 WL 710963, at *3 (quoting Wirick, 2015 WL

4726490, at *2).



                                  18
     Wallaga claims that cross examination might have caused the

ALJ to give less weight to “Dr. Crosson’s opinion regarding the

dates when Ms. Wallaga was first diagnosed with mental

impairments.”   Cl.’s Mem. of Law (doc. no. 8-1) 5.   But even

assuming that what Dr. Gullette-Crosson said about the date of

Wallaga’s diagnosis was a medical opinion in the first place,

which it was not, see 20 C.F.R. § 404.1527(a)(1) (defining

“[m]edical opinions” as “statements . . . that reflect judgments

about the nature and severity of [a claimant’s] impairment(s)”),

and assuming that Dr. Gullette-Crosson said that Wallaga was not

diagnosed with a mental impairment until 2013, which is a bit of

a stretch, the ALJ gave no weight to any such “opinion.”7    To the

contrary, he expressly found that claimant received formal

diagnoses of mental impairments in the spring of 2012, and

further observed, accurately, that the record includes no pre-

DLI diagnosis of a mental impairment from an acceptable medical

source.   So, as a logical matter, there is nothing that Wallaga

could have gotten from Dr. Gullette-Crosson on cross examination




     7 Rather than crediting an “opinion” by Dr. Gullette-Crosson
on the date of claimant’s diagnoses, the ALJ actually
“afford[ed] great weight to [Dr. Gullette-Crosson’s] opinion . .
. that claimant had no medically determinable mental impairment
in the period prior to the date last insured.” Tr. 20.
However, as the court explains more fully in the section that
follows, medical opinions have no bearing on the determination
of whether an impairment is medically determinable. See 20
C.F.R. § 404.1521.
                                19
regarding the date of her first diagnosis that could have

altered the ALJ’s factual findings on that issue, and Wallaga

does not even attempt to explain how cross examination might

have supported her claim.    Thus, she has not shown that she was

prejudiced by not having the opportunity to cross examine Dr.

Gullette-Crosson.

    The lack of prejudice is further underscored by the fact

that the ALJ himself acknowledged the “material discrepancy,”

Cl.’s Mem. of Law (doc. no. 8-1) 5, that claimant says she would

have explored on cross examination, and he essentially resolved

it in her favor.    Specifically, after noting Dr. Gullette-

Crosson’s statement “that there was no evidence of any

impairment prior to 2013,” Tr. 20, the ALJ went on to state that

he had “fully considered counsel’s argument that the claimant’s

mental health treatment began in spring 2012, with diagnoses

provided about that time,” id., and, indeed, the ALJ found that

“the claimant was formally diagnosed with a mental impairment .

. . when she began seeing mental health providers in spring

2012,” Tr. 19.   Because the ALJ’s decision gave full

consideration to any argument that might have been supported by

any evidence that might have been generated by a cross

examination of Dr. Gullette-Crosson, the ALJ’s failure to give

claimant a supplemental hearing was, at worst, a harmless error

that provides no basis for a remand.

                                 20
           2.   Step Two

      Wallaga also claims that “[t]he ALJ erroneously evaluated

the opinion evidence of record in determining that [she] had no

severe impairments prior to her DLI.”     Cl.’s Mem. of Law (doc.

no. 8-1) 6.     While claimant frames her second argument in terms

of the ALJ’s evaluation of the medical opinion evidence, it is

more properly analyzed as a challenge to the ALJ’s step-2

finding.

      At step 2 of the SSA’s sequential evaluation process, the

SSA “considers the medical severity of [a claimant’s]

impairment(s),” 20 C.F.R. § 404.1520(a)(4), and

      [i]f [a claimant] do[es] not have a severe medically
      determinable physical or mental impairment that meets
      the duration requirement in § 404.1509, or a
      combination of impairments that is severe and meets
      the duration requirement, [the SSA] will find that
      [the claimant is] not disabled.

Id.

      A “medically determinable impairment,” in turn, “must be

established by objective medical evidence from an acceptable

medical source.”     20 C.F.R. § 404.1521.8   However, the existence


      8“Objective medical evidence means signs, laboratory
findings, or both.” 20 C.F.R. § 404.1502(f) (emphasis in the
original). In this context, “signs” are

      one or more anatomical, physiological, or
      psychological abnormalities that can be observed,
      apart from [a claimant’s] statements (symptoms).
      Signs must be shown by medically acceptable clinical
      diagnostic techniques. Psychiatric signs are
                                  21
of a medically determinable impairment cannot be established by

a claimant’s “statement of symptoms, a diagnosis, or a medical

opinion.”   Id.   It is only after establishing that a claimant

has a medically determinable impairment that the SSA will go on

to determine whether that impairment is severe.9   See id.

     Here, the ALJ determined that claimant did not have a

medically determinable mental impairment prior to her DLI.    That

determination is supported by substantial evidence.

     The only evidence in the record concerning claimant’s

mental health that predates her DLI is contained in the progress

notes from NP Marcoux.    But, the ALJ points out that NP Marcoux

is not an acceptable medical source.    Claimant does not

disagree, and there is no evidence to suggest that NP Marcoux

meets the regulatory definition of an acceptable medical source,

see 20 C.F.R. § 404.1520(a).    Thus, even if NP Marcoux’s

progress notes contained objective medical evidence of a mental



     medically demonstrable phenomena that indicate
     specific psychological abnormalities, e.g.,
     abnormalities of behavior, mood, thought, memory,
     orientation, development, or perception, and must also
     be shown by observable facts that can be medically
     described and evaluated.

§ 404.1502(g) (emphasis in the original). Finally, “[s]ymptoms
means [a claimant’s] own description of [his] physical or mental
impairment.” § 404.1502(i) (emphasis in the original).

     9 An impairment is severe when it “significantly limit[s] [a
claimant’s] physical or mental ability to do basic work
activities.” 20 C.F.R. § 404.1522(a).
                                 22
impairment, which is far from clear, no such evidence could

establish the existence of a medically determinable impairment,

because NP Marcoux is not an acceptable medical source.    See 20

C.F.R. § 404.1521.   Consequently, Wallaga’s ability to establish

a medically determinable mental impairment rests on the medical

evidence generated by Dr. Little.10

     As noted, Wallaga did not start treating with Dr. Little

until after her DLI, and, according to Dr. Little’s initial

evaluation, Wallaga’s presenting problem was a set of events

that took place after her DLI, i.e., her pending divorce and her

father’s recent death.   Moreover, neither Dr. Little’s initial

evaluation nor any of her treatment notes appear to present any

retrospective assessment of Wallaga’s mental condition, and in

her evaluation, Dr. Little acknowledged that Wallaga had

received no previous psychological treatment.

     For her claim that she had a medically determinable mental

impairment prior to her DLI, Wallaga relies on the June 2016

Mental Impairment Questionnaire that Dr. Little filled out about

four and a half years after her DLI.   While Dr. Little gave two

diagnoses and listed various symptoms reported by claimant,

neither a diagnosis nor a claimant’s statement of symptoms is


     10While Wallaga also received counselling from Mr. Teal,
and her counselling sessions generated many treatment notes, she
does not argue that Mr. Teal is an acceptable medical source,
and there appears to be no basis for arguing that he is.
                                23
sufficient to establish a medically determinable impairment.

See 20 C.F.R. § 404.1521.    Rather, a medically determinable

impairment “must be established by objective medical evidence.”

Id.   However, the only “clinical finding” that Dr. Little

reported on her questionnaire, “clinical anxiety resistant to

t[reatment],” Tr. 1094, is a mere diagnosis, not a piece of

objective medical evidence, see 20 C.F.R. § 404.1502(f).       Thus,

even though that “clinical finding” came from an acceptable

medical source, it is insufficient to establish a medically

determinable mental impairment prior to claimant’s DLI.      See 20

C.F.R. § 404.1521.

      In short, neither Dr. Little’s treatment notes nor her

Mental Impairment Questionnaire include any objective medical

evidence to support a finding that Wallaga had a medically

determinable mental impairment prior to her DLI.    For that

reason, the circumstances of this case have much in common with

those in Bullard v. Commissioner, SSA, 752 F. App’x 753 (11th

Cir. 2018), in which the Court of Appeals affirmed the District

Court’s ruling that the claimant did not have a medically

determinable impairment.    As the court explained in Bullard:

      [S]ubstantial evidence supports the ALJ’s finding that
      Bullard did not have a medically determinable
      impairment between May 1, 1998 — Bullard’s alleged
      onset date of disability — and June 30, 1998, the date
      he was last insured. First, Bullard did not submit
      any medical records, evidence, or testing that
      indicated a disability during the relevant time

                                 24
    period. . . . Finally, although Bullard presented
    medical evidence of impairment after June 30, 1998,
    there was no reasonable basis to conclude that this
    evidence related back to his previous disability
    claim. See Demandre v. Califano, 591 F.2d 1088, 1090
    (5th Cir. 1979) (“If a claimant becomes disabled after
    he has lost insured status, his claim must be denied
    despite his disability.”) (emphasis in original);
    Jones v. Colvin, No. 3:15-v-208-J-34MCR, 2015 WL
    9694507, at *6 (M.D. Fla. Dec. 15, 2015) (“[O]pinions
    rendered after Plaintiff’s date of last insured are of
    little value to the ALJ’s disability determination. .
    . .”).

752 F. App’x at 755 (footnotes omitted).

    In sum, the ALJ’s determination that Wallaga did not have a

medically determinable mental impairment prior to her DLI is

supported by substantial evidence.       Accordingly, that

determination provides no basis for a remand.

            3.   Medical Opinions

    The court concludes by noting that despite the attention

paid by both sides to the ALJ’s evaluation of the medical

opinions in this case, there is no need for the court to reach

that issue.      That is because substantial evidence supports the

ALJ’s step-2 determination that claimant had no medically

determinable mental impairment prior to her DLI, and medical

opinion evidence is immaterial to deciding the question of

whether an impairment is medically determinable, see 20 C.F.R. §

404.1521.   Since there is no need to do so, the court declines

to assess the ALJ’s evaluation of the medical opinion evidence

in this case.

                                    25
                            IV. Conclusion

        The ALJ has committed neither a legal nor a factual error

in evaluating Wallaga’s claim, see Manso-Pizarro, 76 F.3d at 16.

Accordingly, claimant’s motion for an order reversing the Acting

Commissioner’s decision11 is denied, and the Acting

Commissioner’s motion for an order affirming her decision12 is

granted.     The clerk of the court shall enter judgment in favor

of the Acting Commissioner and close the case.


        SO ORDERED.



                                          ____________________________
                                          Joseph N. Laplante
                                          United States District Judge

Dated:     May 6, 2019

cc:     D. Lance Tillinghast, Esq.
        Hugh Dan Rappaport, Esq.




11
     Document no. 8.
12
     Document no. 9.
                                     26
